Electronically Filed
                                                         Supreme Court
                                                         SCPW-15-0000594
                                                         20-OCT-2015
                                                         01:45 PM



                          SCPW-15-0000594

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 MICHAEL C. GREENSPON, Petitioner,

                                 vs.

 THE HONORABLE BERT I. AYABE, JUDGE OF THE CIRCUIT COURT OF THE
       FIRST CIRCUIT, STATE OF HAWAI#I, Respondent Judge,

                                 and

 DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE OF RESIDENTIAL
    ASSET SECURITIZATION TRUST 2006-A8, MORTGAGE PASS-THROUGH
     CERTIFICATES SERIES 2006-H UNDER THE POOLING AND SERVICE
   AGREEMENT DATED JUNE 1, 2006; INDYMAC FEDERAL BANK, F.S.B.;
    ONEWEST BANK F.S.B.; CAL-WESTERN RECONVEYANCE CORPORATION,
                           Respondents.


                       ORIGINAL PROCEEDING
            (CAAP-13-0001432; CIVIL NO. 11-1-0194-01)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Michael C. Greenspon’s

petition for a writ of mandamus, filed August 24, 2015, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner fails to demonstrate that

he has a clear and indisputable right to the requested relief or

that the respondent judge’s actions demonstrate bias, infringe

upon petitioner’s constitutional rights, exceed the court’s
jurisdiction, or constitute a flagrant and manifest abuse of

discretion.    Petitioner, therefore, is not entitled to a writ of

mandamus.    See Kema v. Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d

334, 338-39 (1999) (a writ of mandamus is an extraordinary remedy

that will not issue unless the petitioner demonstrates a clear

and indisputable right to relief and a lack of alternative means

to redress adequately the alleged wrong or obtain the requested

action; where a court has discretion to act, mandamus will not

lie to interfere with or control the exercise of that discretion,

even when the judge has acted erroneously, unless the judge has

exceeded his or her jurisdiction, has committed a flagrant and

manifest abuse of discretion, or has refused to act on a subject

properly before the court under circumstances in which he or she

has a legal duty to act).    Accordingly,

            IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

            DATED: Honolulu, Hawai#i, October 20, 2015.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                  2